DETAILED ACTION
Claims 1-4, 6, and 8 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
The office acknowledges the following papers:
Claims and remarks filed on 1/4/2022.

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6, and 8 are rejected under pre-AIA  35 U.S.C. 102(a & e) as being anticipated by Forsyth (U.S. 2012/0079244).
As per claim 1:
Forsyth disclosed a system comprising: 
a plurality of processing circuits (Forsyth: Figure 4 elements 410-415, paragraph 35); and 
a memory shared among the plurality of processing circuits (Forsyth: Figure 4 element 440, paragraphs 37-38), wherein a processing circuit comprises: 
a dispatch unit to dispatch a single instruction (Forsyth: Figure 3 elements 305 and 320, paragraphs 15-16 and 33) identifying a first, a second, and a third source operand each having a plurality of bits with a same bit length (Forsyth: Figure 1 elements 100-102, paragraphs 17-18 and 29-30)(Scheduled instructions can reference 64-bit operands and 32-bit packed data elements.), a destination operand with the same bit length (Forsyth: Figure 1 element 100, paragraphs 17-18 and 29-30)(Scheduled instructions can reference 64-bit operands and 32-bit packed data elements. The destination registers have a same bit-length for repeated processing at each bit within the source registers.), and an immediate value that maps to a truth table (Forsyth: Figure 1 element 110, paragraphs 17-18, 20-21, and 25-27)(The immediate value represents an outcome for each index according to the performed function (i.e. truth table).), wherein the same bit length is specified by the single instruction (Forsyth: Figure 3 element 320, paragraphs 15-16, 25-27, and 29-30)(The instructions specify registers used for processing the instruction. The registers specified by the instruction identifies the bit length used for the instruction processing.), wherein the destination operand is mapped to a register separate from registers for the first, second, and third operands 
an execution unit to execute the dispatched single instruction to perform operations (Forsyth: Figure 3 element 306, paragraph 33), the operations comprising: 
for each bit position of the destination operand (Forsyth: Figure 2 element 205, paragraphs 18-19), 
reading corresponding bit positions of the first, second, and third source operands to obtain a first, a second, and a third bit value from the first, second, and third source operands, respectively (Forsyth: Figures 1-2 elements 100-102 and 201, paragraphs 16-19 and 25-27), 
based on the first, second, and third bit values, generating a resulting bit value using the truth table, wherein the truth table comprises eight rows only, wherein a row within the truth table indicates a unique permutation of the first bit value from the first source operand, the second bit value from second source operand, and the third bit value from the third source operand, and wherein each row within the truth table indicates a corresponding resulting bit value for a respective unique permutation of three bit values from the first, second, and third source operands (Forsyth: Figure 1 element 100-102 and 110, paragraphs 16-18, 20-21, and 25-27)(The immediate value represents an outcome of a logical operation and is considered a truth table via the lookup table functionality. The bits of each of the three source operands are concatenated to represent one of 
storing the resulting bit value to that bit position of the destination operand (Forsyth: Figures 1-2 elements 100 and 205, paragraphs 17-19).
As per claim 2:
Forsyth disclosed the system of claim 1, wherein the same bit length is 32 bits (Forsyth: Figure 1 elements 100-102, paragraphs 17-18 and 30).
As per claim 3:
Forsyth disclosed the system of claim 1, wherein the immediate value corresponds to a Boolean operation (Forsyth: Figure 1 element 110, paragraphs 20-21 and 25-27).
As per claim 4:
Forsyth disclosed the system of claim 1, wherein the immediate value is within a range of zero and 255 (Forsyth: Figure 1 element 110, paragraphs 17-18 and 31).
As per claim 6:
Forsyth disclosed the system of claim 1, wherein the processing circuit comprises a graphics processor (Forsyth: Figure 4 element 415, paragraph 40).
As per claim 8:
Forsyth disclosed the system of claim 1, wherein the resulting bit value maps to a logic operation to be performed on the unique permutations of the three bit values (Forsyth: Figure 1 element 100-102 and 110, paragraphs 16-18, 20-21, and 25-27)(The immediate value represents an outcome of a logical operation and is considered a truth 

New Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsyth (U.S. 2012/0079244), in view of Official Notice.
As per claim 2:
Forsyth disclosed the system of claim 1, wherein the same bit length is 32 bits (Forsyth: Figure 1 elements 100-102, paragraphs 17-18 and 29-30)(Official notice is given that instructions can operate 32-bit registers for the advantage of lower register costs compared to higher bit values. Thus, it would have been obvious to one of ordinary skill in the art to implement 32-bit registers that can be referenced by the instructions of Forsyth.).
Response to Arguments
The arguments presented by Applicant in the response, received on 1/4/2022 are not considered persuasive.
Applicant argues for claim 1:
“Note the bits (1) to (3) in the Table within the Office Action are from one destination operand and two source operands, and that’s opposite to what is 
Additionally, the source and destination operands are distinct and mapped to different registers, as required by amended claim element: “a dispatch unit to dispatch a single instruction identifying a first, a second, and a third source operand each having a plurality of bits with a same bit length, a destination operand with the same bit length, and an immediate value that maps to a truth table, wherein the same bit length is specified by the single instruction, wherein the destination operand is mapped to a register separate from registers for the first, second, and third operands.””

This argument is not found to be persuasive for the following reason. The applicant is correct that figure 1 shows an embodiment where the destination register is used for both a source and destination operand. However, paragraph 17 states that another embodiment allows for a third dedicated source register to be use in place of the destination register. Thus, reading upon the newly claimed limitation.
The examiner notes a potential amendment that could overcome the Forsyth reference. Figures 8a and 8b of the application’s drawings show the used of packed source registers holding multiple operands. These operands are used in a pairwise manner, in that each adjacent operands in the source registers are used for Boolean Operation Logic. Further amendments to add this distinction would likely overcome the current rejections. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183